 138DECISIONSOF NATIONALLABOR RELATIONS BOARDInternationalBrotherhood of ElectricalWorkers,Local 113, AFL-CIO,andWestland Theatres, Inc.andLocal 62,International Alliance of TheatricalStageEmployees&Moving PictureMachineOperators of the United States and Canada,AFL-CIO. Case 27-CD-104If.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that IBEWand Local 62 are labor organizations within themeaning of Section 2(5) of the Act.December15, 1969DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING,BROWN,AND ZAGORIAThis is a proceeding under Section 10(k) of theNationalLaborRelationsAct,asamended,following a charge filed by Westland Theatres, Inc.,hereincalledWestland,allegingaviolationofSection 8(b)(4)(D) by International Brotherhood ofElectricalWorkers, Local 113, AFL-CIO, hereincalled IBEW. Pursuant to notice, a hearing was heldon July 29, 1969, in Colorado Springs, Colorado,beforeRobert Sysak, Hearing Officer.Westland,IBEW, and Local 62, International Alliance ofTheatricalStageEmployees& Moving PictureMachineOperatorsof the United States andCanada,AFL-CIO, herein called Local 62 andIATSE, appeared at the hearing and were affordedfullopportunity to be heard, to examine and tocross-examinewitnesses,and to adduce evidencebearing on the issues. All parties filed briefs with theNational Labor Relations Board.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefreefromprejudicialerror.They are herebyaffirmed.Upon the entire record in this case, theBoard makes the following findings:1.THE BUSINESS OF THE COMPANYThe parties stipulated to the following facts:Westland is engaged in the business of operatingmotionpicturetheatresinColoradoSprings,Pueblo, and Grand Junction, Colorado. During theyear preceding the hearing Westland handled in thecourse and conduct of its business operations withinthe State of Colorado a gross volume of business inexcess of $1,000,000. The Employer has processedfilm received directly from producers located outsideof the State of Colorado, the cost of which exceeds$50,000.We find, accordingly, thatWestland isengaged in commerce within the meaning of the Actand that it will effectuate the policies of the Act toassert jurisdiction herein.111.THE DISPUTEA. Background and Factsof theDisputeThe Employer owns and operates 15 theatres inColorado Springs, Pueblo, and Grand Junction,Colorado, of which 7 are drive-in theatres. TheEmployer is presently constructing the FalconDrive-In at Templeton Gap Road in ColoradoSprings.Construction began in June 1969. Thedispute concerns the attachment of junction boxesand speaker units to speaker poles, and theinstallationof sound equipment in the projectionroom. The president of Westland Theatres testifiedthatWestland is the general contractor, and thatWestland has a contract with Hardy Whitlock, thecontractor on the buildings.Westland has a directcontractwithBerwickElectricCompany, hereincalledBerwick, for the electrical wiring at theDrive-In.Berwick employed members of IBEW.Berwick installed conduits and other electricalsystems required for wiring speakers and lowvoltage lights on approximately 350 speaker poleson the Drive-In lot, including the wiring of otherelectronic equipment necessary for the operation ofthemotion picture machinery. On July 7, 1969,Berwick completed its work to the point of loopingthe wires on the 350 speaker poles preparatory totheirconnectiontojunctionboxes,and theirattachment to speaker units. Thereafter, on July 7,1969, the Employer assigned to its employees, whoaremembers of IATSE and Local 62, the work ofattaching junctionboxesand speaker units tospeaker poles. The Employer's employees workedunder the direction of Clinton E. Winans.'On the day that Westland's employees startedattaching the junction boxes and speaker units tospeaker poles,Waldo Pendleton, business agent forIBEW, spoke to Winans at the jobsite and statedthatWestland was doing IBEW work. PendletonaskedWinans to speak to Donlon, business agentand secretary-treasurerof IBEW, but Winansrefused. Thereafter, on July 9, 1969, IBEW placed apicket on the job. The picket signs alluded to thesubstandardwagesandconditionsattheconstruction site. The electricians, the sheet metalmen, and tile men walked off the job when thepicketing began. The job of attaching junction boxesand speaker units to speaker poles was completed'AlthoughWinans does perform work for theatre owners other thanWestland through his own company, Theatre Sound Service, it is clearthat,inperforming the work in dispute here, he is an employee ofWestland,he is on call to Westland which has first priority over hisservices,he is on Westland's payroll, and Westland makes the customaryemployee withholdings from his paycheck180 NLRB No. 20 INTL.BROTHERHOODELECTRICALWKRS.,139nearly 5 days after the picketing began.Thereafter,Berwick and its employees,representedby IBEW,returned to the jobsite and were performing certainelectrical work at the time of the hearing.Local 62 was certifiedby theBoard on April 9,1962,torepresentWestland employees at thedesignated theatres in the followingunit:"Allemployees in the projection room and stagedepartments, including projectionists,stage-handsand/or all employees in the two departmentsemployed by the Employer....'Westland andLocal 62have been parties to acontract effectiveJuly 1, 1966,to June 28, 1969.The parties were engaged in negotiations at the timeof the hearing and they had mutually agreed tooperate under the previous contract pending a newagreement.Section 11 of the contract defines thescopeofwork in the unit as follows: "anyprojectionistorstage-handemployedbytheEmployer to perform work,labor or render serviceinrespect to the operation or repair of movingpicturemachineequipment,projectionsoundequipment,other sound equipment,closed circuitTV equipment,film screenings,film handling in orout of the projection booth,and all stage equipmentused on any stage.(Any serviceperformed by anIATSEsound engineer at the present shall continueto be in effect.)"Section 21 of the contract providesthat for sound service,maintenance,and repairs toequipment:"At least one projectionist shall be inattendance for all sound service work, and duringthe installation and/or repair to sound or projectionequipment in the projection room or pertainingthereto."However,there is no direct reference inthe contract to the utilization of Local 62 memberson speaker poles insofar as new construction isconcerned.Although there is a contract betweenIBEW and Berwick, it does not specifically statethatmembers of IBEW shall perform the disputedwork.B.The Work in DisputeThe work in dispute is twofold. First is thedispute concerning the attachment of junction boxestospeaker poles and the connection of speakerunits.This work has been completed. Second thereis the dispute concerning the wiring or connection ofwirestoamplifiersandsoundheads in theprojection room of the Drive-In theatre.C. The Contentions of the PartiesWestlandcontendsthatassignmentofthedisputed work to IATSE not only was justified, butwasnecessaryunderthecollective-bargainingagreementexecutedwithIATSE well prior toIBEW's original notification toWestland that itdesired to perform the disputed work. Westland alsocontends that the disputed work has continuallybeen performed at its theatres by members ofIATSE to its satisfaction.IBEW contends that the issue is essentially overthework of making the final connections to thewiring and equipment already installed by employeesrepresented by IBEW at the speaker poles and inthe projection room, and that the job of makingfinal electrical connections of wiring to terminals,whether at the speaker poles or in the booth, fallswithin the classical work of the electrician andoutside the normal basic skills and work of themotion picture operator. Further, IBEW contendsthat new construction is involved here and thatEmployer's assignment to Local 62 of removal ofspeakers every season is not binding. Finally, IBEWcontends that there is no clear-cut Employerassignment here because of the ambiguous positionoccupiedbyClintonWinans,sinceWinansapparentlymade the decision that when theelectricalwork progressed to the point of finalconnections he would cease using Berwick's IBEWemployees and make the connections himself orsupervise Local 62 men in such installation.Local 62 contends that Berwick was not engagedto connect the amplifiers and sound heads in theprojection room or to connect the speakers to thejunction boxes on the speaker poles. Further, Local62 contends that whether Winans is considered anemployee of Westland or an independent contractorisnot really germane since the work had beenassigned to members of Local 62. Finally, Local 62contends that its members possess greater experiencein performing the disputed work.D. Applicability of the StatuteBeforetheBoardmayproceedwithaDetermination of Dispute pursuant to Section 10(k)of the Act, it must be satisfied that there isreasonable cause to believe that Section 8(b)(4)(D)has been violated.The charge herein alleges a violation of Section8(b)(4)(D) of the Act. The record shows that on orabout July 9, 1969, the Respondent, through itsagents,inducedandencouragedindividualsemployed byWestland and other employers toengage in a refusal in the course of theiremployment to perform services for Westland, andthreatenedWestland with an object of forcing andrequiringWestland to reassign work presentlyassigned to members of Local 62 to members ofIBEW. We conclude that there is reasonable causeto believe that a violation of Section 8(b)(4)(D) hasoccurred, and that the dispute is properly before theBoard for determination.E.Merits of the Dispute1.Collective-bargaining agreementOn July 1, 1966, Westland became a party to anagreement with Local 62 effective until June 28,1969. The parties mutually agreed to operate under 140DECISIONSOF NATIONALLABOR RELATIONS BOARDthepreviouscontractduringthependingnegotiations.The agreement defines the scope ofwork,and provides that"At least one projectionistshall be in attendance for all sound service work,and during the installation and/or repair to soundor projection equipment in the projection room orpertaining thereto."TheatreSound Service,acorporationwhichperforms sound system services in Denver,has beena party to a contractwith IATSEsinceMay 1962.ClintonWinans and his wife are the only employeesand stockholders of Theatre Sound Services.NeitherWestland nor Theatre Sound Service has a contractwith IBEW.BerwickElectricCompany is a party to acontractwith IBEW.Berwick has never been aparty to a contractwith IATSE.NotwithstandingWestland'scontention that itscontractwith IATSErequired the assignment of thedisputedworkto IATSEmembers, we find thecontract does not unambiguously cover such work.Thus, it is clear that such contract cannot beregarded as a significant factor favoring an award toIATSE.2.Companyand industry practicesThe record contains a great deal of testimonyconcerning industry custom and practice and theEmployer's practice regarding the work in dispute,including evidence as to who did the work onparticular projects in Colorado Springs, and in othercities in the State of Colorado. Westland owns all ofthe five drive-in theatres in Colorado Springs, andthere is evidence that worksimilarto that in disputewas performed at several of these theatres, as wellasat some hardtop theatresWestland owns, bymembers of IATSE. There is also evidence thatmembers of IATSE have performed the work indispute at Westland theatres in other cities.There is also evidence in the record that membersof IBEW have performed work of installing thewiring on sound systems at theatres in other cities inColorado.We conclude that while IBEW may haveperformed some facet of the disputed work in othertheatres in Colorado, it has been Westland's practiceto assignthe work in dispute to members of IATSE.3.Relative skillsBoth IBEWand Local62 possess the necessaryskillsand tools to perform the disputed work.IBEW trains licensed electricians by providing aformalapprenticeshipprogramwhich includestraining in reading schematic drawings and makingconnections for specialized equipment.Local 62members acquire their training and skill bymaintaining and servicing theatre sound equipment.They arenot required to have a license to install thedisputed sound systems.Clearly,bothUnions can perform the task ofconnecting the speaker pole wires to junction boxesand to the speakers. As to the disputed work ofwiring or terminating wires to amplifiers and soundheads in the projection booth, it is clear thatmembers of Local 62 or IATSE have done thiswork for Westland at its other theatres. The work inthe projection booth requires a certain amount ofskill in applying solder to terminals. The recordindicates thatWinans, a member of IATSE, hasdone this work in the past for Westland and that hehas used IATSE members to assist him. There isalso evidence that IBEW members have the requiredskilltoperform soldering, and that they haveworked on a variety of sound equipment for someotheremployers.As both Unions possess thenecessary skills, we conclude that this factor affordsno basis to disturb Westland's assignment to itsemployees, who are members of IATSE and haveperformed the disputed work to the satisfaction ofWestland.4.Efficiency and economyWestland asserts that it prefers to have its ownemployees, represented by Local 62, and IATSE,perform the disputed work to attaching the junctionboxes and speaker units to the speaker poles, andthe wiring of the amplifiers and sound heads in theprojection booth, on the ground that the work canbe performed more efficiently underWestland'straditionalmethod, throughWinans and IATSE,than if IBEW were to receive the work. Westlandpoints to flexibility factors, such as the inspection,maintenance,removal and replacement of speakersat drive-ins by the regular employees of Westland,allofwhom are members of IATSE. WestlandcontendsthatthemembersofIATSE areexperienced in performing the work in question,whereas themembers of IBEW lack similarexperience and therefore could not perform the workefficiently.Thus, it appears that the factor ofefficiency favors the assignment to IATSE.5.Gain or loss of jobsWestlandcontendsthatshouldtheBoarddetermine that IBEW is to perform the disputedwork at all theatres, whether traditional indoor oroutdoor, that there would be less work for themembers of IATSE who are regular employees ofWestland.We conclude that as it has been theprevailing practice ofWestland to assign the workto its employees, assignment of the disputed work toIBEW would result in a loss of job opportunities forWestland's employees. INTL. BROTHERHOODELECTRICALWKRS.,141CONCLUSIONSBased upon the entire record and after fullconsideration of all relevant factors involved, wethink that the work assignment toWestland'semployees represented by IATSE and Local 62 isproper.Thisdetermination is limited to theparticular controversy giving rise to the dispute.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act,as amended,and upon the basis ofthe foregoing findings, the National Labor RelationsBoard hereby makes the following Determination ofDispute.1.Employees employed by Westland Theatres,Inc., as projectionists and currently represented byInternationalAllianceofTheatricalStageEmployees and Moving Picture Machine Operators,and Local 62, are entitled to install the junctionboxes and speaker units to speaker poles, as well asthewiring of amplifiers and sound heads in theprojection booth of the Falcon Drive-In theatre atColorado Springs, Colorado.2.The International Brotherhood of ElectricalWorkers,Local 113, is not and has not beenentitled, by means proscribed by Section 8(b)(4)(D)of the Act, to force or require Westland Theatres,Inc., to assign the above work to its members.3.Within 10 days from the date of this DecisionandDetermination of Dispute, the InternationalBrotherhood of Electrical Workers, Local 113, shallnotify the Regional Director for Region 27, inwriting,whether they will or will not refrain fromforcing or requiringWestland, by means proscribedby Section 8(b)(4)(D) to assign the work in disputetoemployees represented by IBEW Local 113,rather thanWestland's employees represented byIATSE, and Local 62.',in view of our Decision herein, Respondent's Motion to Dismiss theproceeding is hereby denied The Board has often held that a jurisdictionaldispute is not moot despite the completion of the work involved wherethere is nothing to indicate that such disputes will not arise in the future